                        Case 19-27159         DocUNITED STATES
                                                 67 Filed       BANKRUPTCY
                                                          10/26/20                 COURT10:39:37
                                                                     Entered 10/26/20                        Desc Main
                  Form G-15                           Northern District of Illinois
                                                       Document     Page   1  of 1
                                                              EASTERN DIVISON
                                             327 S. Church Street , Room 1100, Rockford, IL 61101
                                                    CHANGE OF ADDRESS – CREDITOR
                                    If completed by an attorney, this form must be filed electronically in CM/ECF.
                                               This form cannot be used to change the name of a creditor.

                       In re:    Charise B Whaley                             Case Number:       19-27159
                                                                                    Chapter:     13
                      Check which type of address change is being requested:
                                 Notice only                   Payment only                 ✔ Notice & Payment


                                    Atlas Acquisitions LLC
                  Creditor’s Name: ____________________________________________________________
                  Enter related claim number(s) if any: 15                         Dollar Amount:$ $414.55


                  Previous Notice Address:                                         New Notice Address:
                  294 Union St.                                                    492C Cedar Lane, Ste 442

                  Hackensack, NJ 07601                                              Teaneck, NJ 07666




                  Previous Payment Address:                                        New Payment Address:
                  294 Union St.                                                     492C Cedar Lane, Ste 442
                  Hackensack, NJ 07601                                             Teaneck, NJ 07666




                  Change requested by:
                                             Avi Schild/President
                  (Printed name and title)
                                             Mailing Address
                                             492C Cedar Lane, Ste 442
                                             Teaneck, NJ 07666




                       Creditor Phone Number: 888.762.9889
                       Creditor Email Address: bk@atlasacq.com
                                             Signature and Date
                                             /s/Avi Schild              October 26, 2020
                   Under penalty of perjury, I declare that the information I have provided in this form is true and correct
                   and I am authorized to execute this form on behalf of the creditor.
                   This notice is provided pursuant to 11 USC § 342 (e)(1), and the address provided above supersedes
Revised 1/24/19
                   any previous address provided for this creditor in this case.
